Lomax, J.
delivered the opinion of the Court.
This Court has not deemed it necessary to consider all the various matters of error, alleged in the prisoner’s petition for his writ of error; being of opinion, that the second of those errors is sufficient for reversal of the judgment which has been rendered in the Court below. That error is, that B. J. Sizer, (who was returned as a juror upon the first writ of venire facias,) was not a freeholder within the county of Chesterfield, where the trial and prosecution were had. The record shews that this venireman possessed a freehold in the county of Powhatan, but none in the county of Chesterfield. The act concerning trials in criminal cases, 1st section, directs that the venire facias shall “ command the sheriff to summon twenty-four good and lawful men, freeholders of his bailiwick.” It would seem to be doing great violence to the language of this writ, if it were not construed that the freehold of the juror, as well as his residence, should be situated within the county.
If we advert to the antiquities of the English law, and the place which freeholders occupied in the earlier judicial system of England, oat of which many of the rules and principles of modern jurisprudence have grown up, we can see much reason, when freeholders -were substituted on the assize or the jury, in the place of the ancient pares curice, why the freeholders should still be freeholders of the same county.
It seems from 4 Bac. Abr. (Todd’s edi.) 556, and 2 Hawk. P. C. 573, that it is an essential requisite to constitute a freeholder to be a qualified juror, that the freehold be in the same county. The statute of 2 H. 5, c. 3, forbids persons to be admitted to pass.in any inquest upon trial of the death of a man, &c. if the same person have not lands or tenements of the yearly value of 40s. And *631although this statute is entirely silent as to where the lands or tenements are situated; yet it has, in the construction of this statute, been always held that it must be land of the same county. 21 Yin. Abr. 250, <§> 21, n. a.
In the present law, it seems not to be a matter that is left indefinite in what county the freehold shall lie. The legal and ordinary import of a “ freeholder of his bailiwick,” both, combines to fix the freehold within the bailiwick or the county. The writ of error is therefore to be awarded ; and the judgment reversed, and a new trial awarded.
Thompson and Clopton, J’s dissented.